Case: 2:18-cv-01276-GCS-KAJ Doc #: 3 Filed: 10/24/18 Page: 1 of 2 PAGEID #: 254




                                                            2:18-cv-1276




10/24/18


                                        Ri
                                         cha
                                           rdW.Na
                                                gel
                                                  ,Cl
                                                    erk,U.
                                                         S.Di
                                                            st
                                                             ri
                                                              ctCour
                                                                   t
Case: 2:18-cv-01276-GCS-KAJ Doc #: 3 Filed: 10/24/18 Page: 2 of 2 PAGEID #: 255
